NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1518
                                       ___________

                              TYLER BRENDON MILLER,
                                            Appellant

                                             v.

               COMCAST, (Universal Pictures), (NBC), (NBC Universal)
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-05564)
                      District Judge: Honorable Gerald A. McHugh
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 24, 2018
            Before: VANASKIE, COWEN and NYGAARD, Circuit Judges

                              (Opinion filed: May 25, 2018)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Tyler Brendon Miller appeals from the District Court’s order dismissing his

complaint with prejudice and without leave to amend. For the reasons discussed below,

we will affirm.

       In his complaint, Miller alleges that Comcast has “use[d] [him] in movies, TV

shows, music and commercials” without his permission, and that Comcast is engaged in a

campaign to portray him “in the worst possible light” and “ruin [his] life.” D. Ct. Dkt.

No. 1 at 6. Specifically, he alleges that Comcast “literally tr[ies] to cast [him] as a villain

in their movies, and turn America against [him],” and that the film “Despicable Me” was

a “direct hit towards” him and that the movie “Happy Death Day” was an attempt to “ruin

[his] birthday.” Id. Miller additionally alleges that Comcast followed his now

deactivated Twitter account and then conspired with his phone carrier to spy on him

through his phone, and that Comcast is “trying to get people to kill [him].” Id. Miller

also contends that Comcast’s actions have caused him “severe emotional distress” and

that he has been “diagnosed with a panic disorder.” Id. at 7. He brings a Pennsylvania

state law claim of intentional infliction of emotional distress against Comcast and seeks

recovery of 18 million dollars for “years[’] worth of damages” resulting from Comcast

“making money off [his] pain and suffering.” Id.

       Comcast filed a motion to dismiss Miller’s complaint. The District Court granted

the motion and issued an order dismissing the complaint with prejudice and without leave

to amend. Miller appeals.


                                               2
       The District Court had diversity jurisdiction under 28 U.S.C. § 1332. We have

appellate jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over the order

granting Comcast’s motion to dismiss. Grier v. Klem, 591 F.3d 672, 676 (3d Cir. 2010).

In reviewing the dismissal under Rule 12(b)(6), “we accept all factual allegations as true

[and] construe the complaint in the light most favorable to the plaintiff.” Warren Gen.

Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). A court may grant a motion to dismiss under

Rule 12(b)(6) “only if, accepting all well-pleaded allegations in the complaint as true and

viewing them in the light most favorable to the plaintiff, [it] finds that [the] plaintiff’s

claims lack facial plausibility.” Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555–56 (2007)).

       A claim for intentional infliction of emotional distress under Pennsylvania law

requires four elements: “(1) the conduct must be extreme and outrageous; (2) the conduct

must be intentional or reckless; (3) it must cause emotional distress; and (4) the distress

must be severe.” Bruffett v. Warner Commc’ns, Inc., 692 F.2d 910, 914 (3d Cir. 1982).

       We agree with the District Court that Miller did not state a plausible claim for

intentional infliction of emotional distress. His claim is facially implausible as it is based

on vague and conclusory allegations that Comcast has released films, television shows,

music, and commercials portraying him negatively, and that Comcast is otherwise spying

on him through his phone and is attempting to have him murdered. Moreover, even if

Miller’s accusations that Comcast intentionally tried to cast him in a negative light were
                                               3
plausible, it would not meet the standard of extreme and outrageous required under

Pennsylvania law. See Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998) (explaining that

to rise to the level of extreme and outrageous for purposes of a claim for intentional

infliction of emotional distress the conduct alleged must be “so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized society”). Further, under the

circumstances of this case, the District Court did not abuse its discretion in dismissing

Miller’s complaint without leave to amend. See Grayson v. Mayview State Hosp., 293
F.3d 103, 108 (3d Cir. 2002).

       Accordingly, we will affirm the District Court’s order dismissing Miller’s

complaint with prejudice and without leave to amend.




                                              4